United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS           July 30, 2003

                       FOR THE FIFTH CIRCUIT             Charles R. Fulbruge III
                                                                 Clerk


                            No. 02-40983
                          Summary Calendar



RANDY GLENN CLARY,

                                    Plaintiff-Appellant,

versus

JAMES STROUD, Sheriff; UNIDENTIFIED KISSINGER;
J. R. KISSINGER, Jailer; UNIDENTIFIED LANGLY, Jailer;
UNIDENTIFIED HOWETH, Sergeant,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                        USDC No. 6:00-CV-96
                       --------------------

Before JOLLY, JONES and CLEMENT, Circuit Judges.

PER CURIAM:*

     Randy Glenn Clary (TDCJ # 1073341) appeals the magistrate

judge’s dismissal of his 42 U.S.C. § 1983 complaint following a

bench trial.   We reject the appellees’ contention that the notice

of appeal was timely only with respect to the denial of the motion

for a new trial.     Although it was not filed until later, Clary

submitted his motion for a new trial within 10 days after the entry

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                No. 02-40983
                                     -2-

of final judgment.       See Houston v. Lack, 487 U.S. 266, 276 (1988).

Accordingly, the time for filing the notice of appeal began to run

from the disposal of the post-judgment motion.                See Mangieri v.

Clifton, 29 F.3d 1012, 1015 n.5 (5th Cir. 1994).

      We find no abuse of discretion in the denial of Clary’s motion

for   a   continuance,    or   in   the   denial   of   his   motion   for   the

appointment of counsel.        See Streber v. Hunter, 221 F.3d 701, 736

(5th Cir. 2000); Ulmer v. Chancellor, 691 F.2d 209, 212 (5th Cir.

1982).    The magistrate judge did not exclude relevant testimony or

improperly participate in the trial.          Nor did the magistrate judge

abuse his discretion in denying the motion for a new trial.

Streber, 221 F.3d at 736.

      AFFIRMED.